 1                                                       The Honorable Ricardo S. Martinez
 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT,
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     SETH SNOOK, and JENNIFER                    No. 2:18-cv-00313
 8   COURCHANE, husband and spouse and
     the marital community composed thereof,
 9
                                                 ORDER re: DISCOVERY DEADLINES
10                   Plaintiffs,

11          vs.
12   WHATCOM HUMANE SOCIETY, a non-
     profit organization; LAURA A. CLARK,
13
     together her marital community,
14   WHATCOM COUNTY, WASHINGTON, a
     government entity; REBECCA
15   CROWLEY,
16                   Defendants.
17
            THIS MATTER having come before the Court on the stipulation of the parties to
18
     accomplish the following:
19

20
        1. The deadline for filing motions related to discovery will be moved to November 26,
21          2018;
22      2. The deadline for completing discovery will be moved to December 26, 2018;
23      3. The deadline for all dispositive motions will be moved to January 24, 2019; and

24      4. The current motion scheduled for Friday, October 26, 2018 will be moved to
            November 30, 2018, and the Court being otherwise duly and fully advised in the
25
            premises, it is hereby
26

27



      SETH SNOOK – 172G00040
      Order RE Discovery Deadlines
      PAGE 1 of 4
 1          ORDERED, ADJUDGED AND DECREED that the relief requested in the
 2   stipulation is approved and the Order Setting Trial Date and Related Dates of 4/25/18 is
 3   modified by this stipulation.

 4
     SIGNED this 15 day of October 2018.
 5

 6

 7
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10   Presented by:

11   BULLIVANT HOUSER BAILEY PC

12
     /s/ Wilhelm Dingler____________
13
     Wilhelm Dingler, WSBA #13474
14   E-mail: Wilhelm.dinger@bullivant.com
     Attorneys for Whatcom County, Whatcom
15   Humane Society, Laura Clark, and
     Rebecca Crowley
16

17
     BUTLER BESCHEN LAW PLLC
18

19   /s/ Emily C. Beschen___________
     Emily C. Beschen, WSBA #43813
20   103 E. Holly Street, Suite 512
21   Bellingham, WA 98225
     360.734.4228
22   emily@butlerbeschenlaw.com
     Attorney for Plaintiff Seth Snook and
23   Jennifer Courchane
24

25   LAW OFFICE OF ROGER ELLINSON PS

26
     /s/_Rajeev D. Majumdar__________
27



      SETH SNOOK – 172G00040
      Order RE Discovery Deadlines
      PAGE 2 of 4
 1   Rajeev D. Majumdar, WSBA #39753
 2   289 H Street
     PO Box 1258
 3   Blaine, WA 98230
     360.332.7000
 4   rajeev@northwhatcomlaw.com
     Attorney for Plaintiff Seth Snook and
 5   Jennifer Courchane
 6

 7   SIMMONS SWEENEY SMITH P.S.

 8
     /s/ Jill Smith__________________
 9   Jill Smith, WSBA #30645
10   1223 Commercial Street
     Bellingham, WA 98225
11   360.752.2000
     Jill@royandsimmons.com
12   Attorney for Defendants Whatcom
     Humane Society, Laura Clark, and
13
     Rebecca Crowley
14

15

16

17

18

19

20

21

22

23

24

25

26

27



      SETH SNOOK – 172G00040
      Order RE Discovery Deadlines
      PAGE 3 of 4
